Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 AGREEMENT AGREEMENT, dated February 8, 2007, between ZYGO CORPORATION, a Delaware corporation with an office at Laurel Brook Road, Middlefield, Connecticut 06455 (the Company), and CARL A. ZANONI, residing at 99 Long Hill Road, Middlefield, Connecticut 06455 (Zanoni). W I T N E S S E T H : WHEREAS, Zanoni is a founder of the Company and has been critically involved in the development of many of the Companys products and product strategies since its formation, including serving currently as the Senior Vice President, Technology of the Company; and WHEREAS, the Company desires to prohibit the ability of Zanoni to compete with the Company, after he ceases to be employed by the Company, and Zanoni agrees to so restrict his activities, all upon the terms and conditions herein set forth. NOW, THEREFORE, in consideration of the premises and of the mutual promises, representations and covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. AGREEMENT NOT TO COMPETE. (a) Zanoni agrees that commencing upon the first calendar date that Zanoni ceases to be employed by the Company (the Commencement Date) through and including the fourth anniversary of such date (such four year period being referred to herein as the Non-Competition Period), Zanoni shall, not directly or indirectly, as owner, partner, joint venturer, stockholder, employee, broker, agent, principal, trustee, corporate officer, director, licensor, or in any capacity whatsoever engage in, become financially interested in, be employed by, render any consultation or business advice with respect to, or have any connection with, any business engaged in the research, development, testing, design, manufacture, sale, lease, marketing, utilization or exploitation of any products or services which are designed for the same purpose as, are similar to, or are otherwise competitive with, products or services of the Company or any of its subsidiaries in any geographic area where, at the time of the termination of his employment hereunder, the business of the Company or any of its subsidiaries was being conducted or was proposed to be conducted in any manner whatsoever; provided, however, that Zanoni may own securities of any corporation which is engaged in such business and is publicly owned and traded but in an amount not to exceed at any one time one percent (1%) of any class of stock or securities of such corporation; provided, further, that in the event Zanonis employment is terminated by the Company for justifiable cause (as defined in subsection (b) below), then the Company, at its sole option and discretion, shall have the right to cancel this Agreement (including the payments contemplated in Section 2 hereof) without further obligation on the part of either party, except as otherwise provided by law.
